Citation Nr: 1142841	
Decision Date: 11/22/11    Archive Date: 12/06/11

DOCKET NO.  09-48 337	)	DATE
	)
	)


THE ISSUE

Entitlement to payment of attorney fees from past-due benefits awarded for the period from November 17, 2005, to January 29, 2008.



REPRESENTATION

Veteran represented by:  Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Associate Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1970 to August 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal of the determination in September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, that the Veteran's former attorney, S.K., (hereinafter referred to as Attorney) was entitled to fees amounting to 20 percent of the past due benefits awarded in the rating decision of January 2008.

In its determination, the RO awarded the Attorney 20 percent of the past due benefits up to the date the power of attorney was revoked, or from November 17, 2005, to July 17, 2006.  The Attorney appealed the determination and in August 2008 the RO reconsidered the attorney fees and awarded 20 percent of the total amount of past due benefits, from November 17, 2005, to January 29, 2008.  

The Veteran then filed an appeal to the award of the attorney fees and he provided testimony in support of his appeal before a Decision Review Officer in October 2009.  

The attorney fees at issue here is limited to the fees due as a result of the award of a 70 percent disability rating for posttraumatic stress disorder and a total disability rating for compensation based on individual unemployability, effective November 17, 2005.  The attorney fees with respect to the original award of service connection and assignment of a 30 percent disability rating is not contested by either the Veteran or the Attorney and will therefore not be addressed herein.


FINDINGS OF FACT

1.  In a decision in June 2004, the Board denied the Veteran's claim of service connection for posttraumatic stress disorder.





2.  In August 2004, the Veteran and his Attorney entered into a contingency fee agreement, appointing the Attorney to represent the Veteran before the United States Court of Appeals for Veterans Claims (Veterans Court) on the Veteran's claim of service connection for posttraumatic stress disorder, denied by the Board in its decision in June 2004; the Veteran agreed to pay the Attorney a fee equal to 20 percent of the total amount of any past due benefits awarded on the basis of the Veteran's claim before VA.

3.  In March 2005, the Veterans Court granted the joint motion agreed to by the Veteran, represented by his Attorney, and the VA Secretary to vacate and remand the Veteran's claim for further development.

4.  In June 2005, the Veteran's Attorney submitted additional evidence and argument to the Board, along with a waiver of initial consideration of the evidence by the RO, showing a current diagnosis of posttraumatic stress disorder and a newspaper article confirming the occurrence of an in-service stressor identified by the Veteran.

5.  In July 2005, the Board remanded the claim of service connection for posttraumatic stress disorder to afford the Veteran a VA examination.

6.  On VA examination in October 2005, the posttraumatic stress disorder was diagnosed and the diagnosis was related to the in-service stressor identified by the Veteran; in a rating decision in December 2005, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective July 16, 2001.

7.  In November 2005, the Veteran's Attorney filed a Freedom of Information Act (FOIA) request for a copy of the report of VA examination in October 2005 to further the Veteran's application for benefits; in December 2005, the Veteran's Attorney filed another FOIA request for VA records.







8.  In March 2006, the RO determined that the Veteran's Attorney was eligible under 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 for attorney fees of 20 percent of past due benefits for the period of August 1, 2001, through December 5, 2005 (the date of the RO's decision, granting service connection for posttraumatic stress disorder), in the amount of $3,264.04.

9.  In April 2006, the Veteran filed a notice of disagreement with the rating of 30 percent for posttraumatic stress disorder, asserting that he was at least 70 percent disabled; in the notice of disagreement, the Veteran stated that he had discharged his Attorney; in July 2006, the Veteran appointed a state veterans organization as his representative. 

10.  In a rating decision on January 29, 2008, the RO increased the rating for posttraumatic stress disorder to 70 percent, effective November 17, 2005, and granted a total disability rating for compensation based on individual unemployability, also effective November 17, 2005. 

11.  The 20 percent of past due benefits withheld is $10,947.00, the pool of money from which the attorney fees can be withdrawn, covering the period from December effective November 17, 2005, to January 29, 2008.

12.  Reasonable attorney fees from the past due benefits is $5,473.50. 


CONCLUSION OF LAW

The requirements for payment of additional attorney fees from past-due benefits in the amount of $5,473.50, for the period from December 1, 2005, to January 31, 2007, have been met.  38 U.S.C.A. § 5904 (West 2002 and Supp. 2010); 38 C.F.R. 38 C.F.R. § 20.609 (2008).  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

An attorney fee dispute is not a "claim" for disability compensation benefits.  The Veterans Court has held that VA's duties to notify and assist do not apply to cases where, as here, the applicant is not seeking benefits under Title 38 of the United States Code, but rather is seeking a decision on how those benefits will be distributed under another Chapter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006). 

Nevertheless, by letters in June and August 2008, the RO notified the Veteran and the Attorney of the regulatory provisions pertaining to fee determinations, and explained the basis for the amount the RO proposed to withhold for the Attorney.  The Veteran and Attorney were provided copies of the statement of the case in November 2009 and both were afforded an appropriate opportunity to offere additional argument and evidence.

In October 2009, the Veteran appeared at a hearing before a Decision Review Officer.  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable Law 

Pursuant to 38 U.S.C.A. § 5904(d), payment of fees for representation by an attorney before an agency of original jurisdiction and before the Board is governed by 38 C.F.R. § 14.636 with respect to benefits under laws administered by VA regardless of whether an appeal has been initiated.    



An attorney may charge a claimant for representation provided after an agency of original jurisdiction has issued a decision on a claim, including a claim to reopen, and a notice of disagreement has been filed with respect to that decision.  In a case in which a notice of disagreement was filed on or before June 19, 2007, an attorney may charge fees only for services provided after both of the following conditions have been met: A final decision was promulgated by the Board with respect to the issue involved in the appeal; and the attorney was retained not later than 1 year following the date that the decision by the Board was promulgated.  38 C.F.R. § 14.636(c)(2). 

The agency of original jurisdiction that issued the decision identified in a notice of disagreement shall determine whether an attorney is eligible for fees. The agency of original jurisdiction's eligibility determination is a final adjudicative action and may be appealed to the Board.  38 C.F.R. § 14.636(c)(3). 

Fees which do not exceed 20 percent of any past-due benefit awarded as defined in shall be presumed to be reasonable.  38 C.F.R. § 14.636(f). 

A "past-due benefit'' means a lump sum payment that represents the total amount of recurring cash payments that accrued between the effective date of the award, as determined by applicable laws and regulations, and the date of the grant of the benefit by the agency of original jurisdiction.  38 C.F.R. § 14.636(h)(3).

Facts

In June 1988, the Veteran filed a claim of service connection for posttraumatic stress disorder.  In response, the RO sent a letter asking the Veteran for information about any in-service stressor to support the diagnosis of posttraumatic stress disorder.  When no response was received from the Veteran, the RO notified the Veteran that no further action would be taken on the claim.  

In July 2001, the Veteran filed to reopen the claim of service connection for posttraumatic stress disorder.  In September 2001, the Veteran submitted a list of stressors that included a fatal accident of a child at a ship's picnic in 1971.  




On VA examination in February 2002, the diagnoses were panic disorder with agoraphobia and dysthymic disorder, neither of which the VA examiner linked to the Veteran's military service.  Posttraumatic stress disorder was not diagnosed.  In May 2002, the RO denied service connection for panic disorder with agoraphobia and for dysthymic disorder.  In June 2002, the Veteran filed a notice of disagreement, asserting that he had been diagnosed with posttraumatic stress disorder as a result of his experiences in service.

On appeal to the Board, in a decision in June 2004, the Board denied service connection for posttraumatic stress disorder, because there was no current diagnosis of posttraumatic stress disorder and a verified stressor had not been established under 38 C.F.R. § 3.304(f).

In August 2004, the Veteran and his Attorney entered into a contingency fee agreement, appointing the Attorney to represent the Veteran before the United States Court of Appeals for Veterans Claims (Veterans Court) on the Veteran's claim of service connection for posttraumatic stress disorder, denied by the Board.  The Veteran agreed to pay the Attorney a fee equal to 20 percent of the total amount of any past due benefits awarded on the basis of the Veteran's claim before VA.  

In February 2005, the Attorney drafted and secured the agreement of the Secretary of VA to a Joint Motion for Remand.  In March 2005, the Veterans Court granted the Joint Motion and vacated and remanded the Board's decision for further development.  The basis for the motion was that there were additional VA medical records, which reflected mental health treatment and the diagnosis of posttraumatic stress disorder, which were not included in the record at the time of the Board's decision.   

In June 2005, the Attorney submitted additional evidence and argument to the Board, along with a waiver of initial consideration of the evidence by the RO.  The additional evidence consisted of outstanding VA mental health treatment records showing a diagnosis of posttraumatic stress disorder, a letter from the Veteran's treating mental health provider, and, a copy of a newspaper article from San Diego in February 1971, which stated that a child was killed when run over by a vehicle at a picnic for the crew of the destroyer Bradley at Miramar Naval Air Station.  



The contents of the newspaper article served to confirm the occurrence of one of the in-service stressors identified by the Veteran as the source of his posttraumatic stress disorder.  In a written argument, the Attorney argued that the Veteran should be granted service connection for posttraumatic stress disorder, because of the current diagnosis of posttraumatic stress disorder, which had been established by the new evidence provided, along with confirmation of one of the identified in-service stressors.   

In July 2005, after reviewing the record and the additional evidence and argument submitted by the attorney, the Board remanded the claim to the RO to afford the Veteran a VA examination to ensure that the identified in-service stressor was sufficient to support the diagnosis of posttraumatic stress disorder.

In October 2005, the Veteran was afforded a VA examination pursuant to the remand.  At that time, the VA examiner diagnosed posttraumatic stress disorder and directly related the diagnosis to the fatal child accident in service. The VA examiner noted that the Veteran was employed at that time and specifically described posttraumatic stress disorder as mild to moderate, consistent with a Global Assessment of Functioning (GAF) score of 62.

VA records show that in November 2005 the Veteran complained that he had lost his job as a result of posttraumatic stress disorder.  The GAF score was 44, consistent with a determination of serious impairment in social and occupational functioning.

After reviewing the report of VA examination, in a rating decision in December 2005, the RO granted service connection for posttraumatic stress disorder and assigned a 30 percent rating, effective July 16, 2001, the date of the Veteran's application to reopen the claim.

In November 2005, the Attorney filed a Freedom of Information Act (FOIA) request for a copy of the report of VA examination in October 2005 to further the Veteran's application for benefits.  In December 2005, the Attorney filed another FOIA request for VA records.




In March 2006, the RO determined that under 38 U.S.C.A. § 5904 and 38 C.F.R. § 20.609 the Attorney was entitled to attorney fees of 20 percent of the past due benefits awarded for service connection for posttraumatic stress disorder and a disability rating of 30 percent between August 1, 2001, and December 5, 2005.  The amount of the Attorney fees based on this past due benefit was $3,264.04. 

On April 27, 2006, the Veteran filed a notice of disagreement with the rating decision in December 2005, assigning a 30 percent rating.  He stated that he was at least 70 percent disabled as a result of posttraumatic stress disorder and that his related problems, such as high blood pressure, actually rendered him 100 percent disabled.  He also stated that he had discharged his attorney, but he gave no reason. 

In June and in July 2006, the Veteran submitted statements in support of his claim.   In July 2006, he appointed a state veterans organization as his representative.  

In May 2006, the Veteran was awarded Social Security Disability benefits.

On VA examination in July 2007, the Veteran stated that he had been unemployed since 2005.  The diagnosis was posttraumatic stress disorder, chronic and severe, with major depressive disorder secondary to posttraumatic stress disorder.  The GAF score was 41. 

In a rating decision on January 29, 2008, the RO increased the rating for posttraumatic stress disorder to 70 percent, effective November 17, 2005, the date of the VA outpatient record.  In addition, the RO granted a total disability rating for compensation based on individual unemployability, effective November 17, 2005.  

In June 2008, the RO determined that past due benefits were payable for the period from November 17, 2005, the effective date of the award, to January 29, 2008, the date of the rating decision.  The RO determined that because the Attorney had been discharged from the case, the Attorney was entitled to attorney fees of 20 percent only for the time between the effective date and the date the RO received revocation of the power of attorney, July 17, 2006.  



Based on the dates, the amount of the attorney fees was $3,441.60, minus any Equal Access to Justice Act (EAJA) fees paid.

The Attorney filed a notice of disagreement with the attorney fee determination in July 2008, asserting that he was entitled to a full 20 percent of the past due benefits, or $10,947.00.  He argued that he was entitled to the full amount, even after the date of termination, based on his competency and original thinking in locating corroborative evidence of the stressor event, which resulted in a grant of service connection.  He also asserted that the Veteran's decision to discharge him was based on bad faith in an effort to avoid payment of the agreed upon fees.  He argued that he was entitled to attorney fees in the amount of $6,941.60, minus attorney fees already awarded under EAJA.

In September 2008, the RO issued a new decision and determined that, in spite of the termination of representation, the Attorney was entitled to a full a 20 percent of the past due benefits, or $10,947.00, representing the maximum pool of money from which attorney fees is payable.  The amount was withheld and set aside, but has not yet been paid.

In November 2008, the Veteran filed a notice of disagreement with the attorney fees decision.  He asserted that he fired the Attorney in February 2006 for failure to perform promised duties.  He specifically argued that the Attorney should have sent him for a private examination which would have shown that he was at least 70 percent disabled due to posttraumatic stress disorder for the period of August 2001 through November 2005, and not just after November 2005.  He asserted that the Attorney had done no work on the case after the rating decision in December 2005, which awarded service connection and a 30 percent rating.

In October 2009, the Veteran testified that the Attorney should not be entitled to attorney fees, because the Attorney failed to arrange for an independent medical evaluation.







Analysis

In this case, the Attorney can charge the Veteran for representation, which was provided after the RO or agency of original jurisdiction had issued a decision on the claim of service connection for posttraumatic stress disorder in May 2002 and the Veteran had filed a notice of disagreement in June 2002 with respect to the rating decision and a final decision was promulgated by the Board in June 2004 with respect to the claim and the Attorney was retained in August 2004 not later than 1 year following the Board's decision in June 2004, which meet the requirements of 38 C.F.R. § 14.636(c)(2), which is not in dispute. 

Also, VA can pay directly to the Attorney attorney fees from past-due benefits, because there is a qualifying fee agreement under 38 C.F.R. § 14.636(h)(1), namely, the fee agreement provided for such a fee and the total fee payable (excluding expenses) does not exceed 20 percent of the total amount of the past-due benefits awarded, the amount of the fee is contingent on whether or not the claim is resolved in a manner favorable to the claimant, and the award of past-due benefits results in a cash payment to the claimant from which the fee may be deducted. 

Now the proper analysis for determining reasonable attorney fees under a qualifying fee agreement where an attorney is discharged by a claimant after an initial disability rating decision on the claim, but prior to an appeal of that decision which results in the assignment of a higher disability rating is quantum meruit, informed by the factors listed in 38 C.F.R. § 14.636, which governs the reasonableness of attorney fees charged.

The factors in determining the reasonableness of attorney fees enumerated by 38 C.F.R. § 14.636(e) include: (1) The extent and type of services the representative performed; (2) The complexity of the case; (3) The level of skill and competence required of the representative in giving the services; (4) The amount of time the representative spent on the case; (5) The results the representative achieved, including the amount of any benefits recovered; (6) The level of review to which the claim was taken and the level of the review at which the representative was retained; (7) Rates charged by other representatives for similar services; and (8) Whether, and to what extent, the payment of fees is contingent  upon the results achieved.



The Board will also consider: (1) The timing of the Attorney's discharge; (2) The Attorney's statement that it was his competency and original thinking in locating corroborative evidence of the in-service stressor, which resulted in a grant of service connection; (3) The amount and nature of work the Veteran did on his own behalf, if any, after discharging the Attorney, and to what extent it was that work, rather than work performed by the Attorney prior to his discharge, that led to the ultimate disability rating; and (4) The fact that the Attorney has already received $3,264.04 for work done on the Veteran's claim that led to the initial disability rating. 

The starting point is that a fee, which does not exceed 20 percent of past-due benefits, is presumed reasonable.   38 C.F.R. § 14.636(f). 

The only remaining question is whether and to what extent it is reasonable to allow attorney fees based on past-due benefits to the Attorney for representation until the ultimate disability rating was assigned. 

Whereas here the Attorney was discharged by the claimant prior to conclusion of appeal taken from the initial disability rating, the pool of money from which attorney's fee could be drawn included all past-due benefits paid based on the total disability rating for compensation based on individual unemployability ultimately assigned to the claimant.  38 U.S.C.A. § 5904(d)(1); Lippman v. Shinseki, 23 Vet. App. 243, 255 (2009).

The question then is what portion of the 20 percent of past due benefits withheld, that is, what portion of $10,947.00, the pool of money from which the attorney fees can be withdrawn, resulting from the award of a 70 percent rating for posttraumatic stress disorder and for a total disability rating for compensation based on individual unemployability. 

The Veteran argues that the Attorney is not entitled to attorney fees because the Attorney did no further work on the case after the rating decision in December 2005, granting service connection of posttraumatic stress disorder and a 30 percent disability, and that he had discharged the Attorney in February 2006.  



The Attorney asserts that it was due to his efforts only that the Veteran was awarded service connection, that the terms of the fee agreement were not limited to the initial disability rating awarded, and that the Veteran discharged him in bad faith to avoid the payment of additional fees.  The Attorney argues that a fair resolution under the agreement would be a full 20 percent for the period from November 17, 2005, through July 2006, the date of the revocation of power of attorney, and half of the 20 percent for the period from August 2006 through January 29, 2008, the date of the rating decision, which amounted to $6,941.00, less the EAJA fees awarded, which did not reflect costs incurred.

In applying a quantum meruit analysis, considering, first, the extent and type of services the Attorney performed prior to being discharged, and the amount of time the Attorney spent on the case, the Attorney has not provided any detailed information as to the time he spent on the case.  The record does shows that the Attorney prepared a Joint Motion for Remand for the Veterans Court and he presented additional evidence and argument to the Board on remand.  After that the Attorney made two FOIA requests for additional VA records, but there is no evidence after December 2005 of additional services performed by the Attorney. 

As for the complexity of the case and the level of competence required of the Attorney, the Board finds that the Veteran's claim was of moderate complexity and required a moderate level of skill.  A claim of service connection for posttraumatic stress disorder in the case of a non-combat veteran requires, among other things, credible supporting evidence that any claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  Such a case requires a close review of service department records and the Veteran's statements in order to establish credible supporting evidence of any identified stressor.

As to the level of review at which the representative was retained and the results the representative achieved, the Attorney was retained after the Board's decision in June 2004, denying the Veteran's claim of service connection for posttraumatic stress disorder.  The Attorney was then successful in moving the Veterans Court in vacating and remanding the claim.  





On remand to the Board, the Attorney presented evidence of an in-service stressor and additional argument, which had an effect on the Board's subsequent decision to remand the claim for further development, resulting in the grant of service connection and the assignment of the initial 30 percent rating.  Therefore, the value of the Attorney's services to the ultimate outcome of the case, including the award of a total disability rating, was significant.

As noted previously, there was a qualifying fee agreement between the Veteran and the Attorney that was contingent in nature and provided that the Attorney would be paid 20 percent of the total amount of any past-due benefits awarded on the claim following a remand order by the Veterans Court.  

As for rates charged by other attorneys for similar services, the fee in this case is a fixed fee, that is, 20 percent of past-due benefits, which is presumed to be a reasonable fee. 

On the question of the timing of the Attorney's discharge, there is conflicting evidence.  In April 2006, the Veteran filed a notice of disagreement with the rating of 30 percent for posttraumatic stress disorder and the Veteran stated that he had discharged his Attorney.  The Attorney states that the power of attorney was revoked in July 2006, when the Veteran appointed a state veterans organization as his representative.  A power of attorney in favor a state veterans organization, dated in July 2006, is in the file. Whether the Attorney was discharge in April 2006 or in July 2006, the significance of the discharge is that it occurred after the RO granted service connection for posttraumatic stress disorder and assigned the initial rating, when the Veteran was represented by the Attorney, but prior to the assignment of the ultimate higher disability rating. 

The Veteran has a right to discharge his Attorney, but the termination of representation does not terminate the Attorney's right under a valid contract, that is, a fee agreement, to collect fees for work performed prior to termination that resulted in th claim being resolved in a manner favorable to the Veteran if all or any part of the relief sought is granted.  38 U.S.C.A. § 5904(d)(2). 





As for the Attorney's competency and original thinking in locating corroborative evidence of the in-service stressor, which resulted in a grant of service connection, the work of the Attorney at the level of the Veterans Court and before the Board on remand was critical in securing the grant of service connection and the initial 30 percent rating.  Subsequent to the assignment of the initial rating, the Attorney was still actively representing the Veteran as the Attorney made two FOIA requests for VA records, asserting that the records were important to the outcome of a pending claim, which can only mean that the Attorney was pursing a higher rating or an earlier effective date, both downstream elements following the initial grant of service connection for posttraumatic stress.  There is no evidence of attorney action after December 2005 although in March 2006 the RO did send the Attorney notice of the initial 30 percent rating and notice of the right to appeal the 30 percent rating.  In other words, until the Attorney was discharged by the Veteran the Attorney was still pursuing VA benefits on the Veteran's behalf.  

As for the amount and nature of work the Veteran did on his own behalf after discharging the Attorney and before the Veteran appointed a state veterans organization as his representative in July 2006, and to what extent it was that work, rather than work performed by the Attorney prior to his discharge, that led to the ultimate disability rating, the Veteran file a notice of disagreement with the initial 30 percent rating in April 2006 and two statements in support of his claim, which were filed in June and July 2006.  Thereafter further development of the claim for increase and the claim for a total disability rating was done with representation by a state veterans organization.  Except for the filing of the notice of disagreement to the initial 30 percent rating, as it continued the appeal process, ultimately, resulting in the total disability rating, the Veteran on his own behalf did no additional work.   

Considering all of the factors for a quantum meruit analysis, the Board concludes that additional fees in the amount of $5,473.54, that is, 50 percent of the $10,947.00, reasonably reflects the Attorney's contributions to the Veteran's successful claim. 







The Attorney prepared a Joint Motion for Remand for the Veterans Court and was then successful in moving the Veterans Court in vacating and remanding the claim, and he presented additional evidence and argument to the Board on remand on a claim of moderate complexity, requiring a moderate level of skill.  On remand to the Board, the Attorney presented evidence of an in-service stressor and additional argument, which had an effect on the Board's subsequent decision to remand the claim for further development, resulting in the grant of service connection and the assignment of the initial 30 percent rating.  Therefore, the value of the Attorney's services to the ultimate outcome of the case, including the award of a total disability rating, was significant.  

The Attorney has already received $3,264.04 for work done on the Veteran's claim that led to the initial grant and the 30 percent rating.  That is, the Attorney has been fully compensated at the 20 percent rate for the past-due benefits awarded in the rating decision in December 2005.  

After the initial rating, the Attorney made two FOIA requests for VA records, asserting that the records were important to the outcome of a pending claim, which can only mean that the Attorney was pursing a higher rating or an earlier effective date, both downstream elements following the initial grant of service connection for posttraumatic stress.  There is no evidence of attorney action after December 2005, and the Attorney did not file the notice of disagreement to the initial rating, which lead to the total disability rating.  The Attorney's work product was essential in establishing service connection and the Attorney was pursuing additional VA benefits after the initial grant of service connection and the initial rating, when he was discharged by the Veteran.  Without the award of service connection, there could be no compensation. 

As for the Veteran's part, before he appointed a new representative, he did file the notice of disagreement, which continued the appeal process, which is also critical to the successful outcome of the case and without the Veteran's action, there would have been no further past-due benefits from which the Attorney could draw a fee.





As for the Attorney's argument that the Veteran discharged him in bad faith to avoid the payment of additional fees.  The Veteran asserts that he fired the Attorney for failure to perform promised duties, specifically, failure to arrange for an independent medical evaluation of posttraumatic stress disorder.  The Attorney has stated that he did not promise or recommend a private medical evaluation, pertaining to the degree of impairment due to posttraumatic stress, before service connection had been granted and that the evidence of record, VA treatment records, were sufficient for rating the disability.  

In determining reasonable attorney fees under the circumstances of this case, the standard is quantum meruit or "as much as deserved," and the reason the Attorney was discharged is a factor to be considered and the Board has considered the Veteran's statement. 

Also, the Attorney does not oppose an EAJA fee offset and the Attorney stated that by law and the terms of the qualifying fee agreement he has refunded to the Veteran the amount of attorney fees awarded under EAJA, less expenses incurred.

In light of the above, the Board concludes that the Veteran and the Attorney should share equally the 20 percent withholding of $10,947.00 from past-due benefits arising out of the award of increased compensation from 30 to 70 percent and a total disability rating for posttraumatic stress disorder for the period from November 17, 2005, to January 29, 2008.  

Taking into account the totality of the circumstances, the Attorney earned half of the $10,947.00 or $5,473.50 from past-due benefits, which reasonably reflects his contributions to the Veteran's claim.  

Overall, combining the previous award of attorney fees of $3,264.04 + $5,473.50 = $8,737.54 in attorney fees out of a total pool of money of $3,264.04 + $10,947.00 = $ 14, 211.04 or about 62 percent of the 20% of the total pool of money from past-due benefits.  Additional attorney fees over $5,473.50 would violate VA's policy of protecting a veteran's benefits from improper diminution by excessive legal fees.  


	(The Order follows on the next page.).






ORDER

The Veteran's appeal is denied in part and granted in part as follows:

To the extent that additional attorney fees from past-due benefits awarded for the period from November 17, 2005, to January 29, 2008, in the amount of $5,473.50 is payable to the Attorney, the appeal as to the Veteran is denied. 

To the extent that payment of additional attorney fees from past-due benefits awarded for the period from November 17, 2005, to January 29, 2008, is limited to the amount of $5,473.50 to the Attorney, the appeal as to the Veteran is granted.




_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 
Department of Veterans Affairs


